Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


(note: controller disclosed in fig. 22)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 11-13, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIGUCHI et al. (US 20090232062).

Regarding claim 1, 16, HIGUCHI et al. (US 20090232062) teaches a transmission device comprising: 
a controller configured to classify channels usable for data transmission into a plurality of groups (fig. 10E, par. 233-236, frequency block 1-4 corresponding to plurality of groups) and select the channels that are used in transmission units and that continue on a time axis from the channels of the different groups in accordance with an identifier (fig. 10E, par. 233-236, UE, in the 40 users that can perform communication only with the band of 5 MHz, 1-10 users are permitted to use frequency block 1, 2, 3  at a time t, t+1, t+2, UE 11-20 are allowed to use frequency blocks 2, 3, 4, at times t, t+1, t+2, UE 21-30 are allowed to use frequency blocks 3, 4, 1 at times t, t+1, t+2, UE 31-40 are allowed to use frequency blocks 4, 1, 2 at times t, t+1, t+2; channels are each selected from among different frequency groups in accordance with UE 1-40 (corresponding to the “identifier”; fig. 7I, par. 110, 184); and 
a transmitter configured to perform the data transmission of the transmission units by using the selected channels (fig. 10E, par. 233-236, data channel is transmitted using a frequency block that is allowed to be used).


Regarding claim 2, HIGUCHI et al. (US 20090232062) teaches the transmission device according to claim 1, wherein the identifier is a device ID allocated to each transmission device (fig. 10E, par. 233-236, UE 1-40 identifies the users, and is therefore considered to be a “device ID allocated to each transmitter”; fig. 7I, par. 110, 184).

Regarding claim 8, HIGUCHI et al. (US 20090232062) teaches the transmission device according to claim 2, wherein the controller is configured to classify the channels into a group of the channels in which channel numbers are greater than a central value and a group of the channels in which channel numbers are less than the central value (fig. 10E, par. 233-236, when allocation of users capable of communication in the 10 MHz band is performed, the users are considered to be divided into a group of channels (10-20 Mhz) for which the channel number is greater than the central value (10 MHz), and a group of channels (1-10 Mhz) for which the channel number is smaller than the central value).

Regarding claim 9, HIGUCHI et al. (US 20090232062) teaches the transmission device according to claim 8, wherein the controller is configured to select the group in accordance with a first value obtained from a transmission time of the transmission unit and a time of the transmission unit and a second value included in the device ID (fig. 10E, par. 233-236, the times "t, t+1, t+2" can be said to be a "first value obtained from the transmission time and the transmission time interval of each transmission unit." The value "1-40" in UE 1-40 identifying the users can be said to be a "second value constituting the device ID," and a frequency block is considered to be selected in accordance therewith), and to select the channel to be used for the data transmission of each transmission unit from the channels of the selected group (fig. 10E, par. 233-236, data channel is transmitted using a frequency block that is allowed to be used).

Regarding claim 11, HIGUCHI et al. (US 20090232062) teaches the transmission device according to claim 2, wherein the controller is configured to classify the channels into a predetermined number of groups in order from lowest channel numbers (fig. 10E, par. 233-236, when allocation of users capable of communication in the 5 MHz band is performed, the users are considered to be divided into a predetermined number of groups in order from the smallest channel number (1-20 Mhz).

Regarding claim 12, HIGUCHI et al. (US 20090232062) teaches the transmission device according to claim 11, wherein the controller is configured to select the group in accordance with a first value obtained from a transmission time of the transmission unit and a time of the transmission unit and a second value included in the device ID (fig. 10E, par. 233-236, the times "t, t+1, t+2" can be said to be a "first value obtained from the transmission time and the transmission time interval of each transmission unit." The value "1-40" in UE 1-40 identifying the users can be said to be a "second value constituting the device ID," and a frequency block is considered to be selected in accordance therewith), and to select the channel to be used for the data transmission of each transmission unit from the channels of the selected group (fig. 10E, par. 233-236, data channel is transmitted using a frequency block that is allowed to be used).

Regarding claim 13, HIGUCHI et al. (US 20090232062) teaches the transmission device according to claim 12, wherein the first value is a value obtained by dividing the transmission time of the transmission slot by the time of the transmission slot (fig. 10E, par. 233-236, the times "t, t+1, t+2" can be said to be a "first value obtained from the transmission time and the transmission time interval of each transmission unit.").

Regarding claims 17, 18, HIGUCHI et al. (US 20090232062) teaches a reception device comprising: a controller configured to classify channels usable for data transmission into a plurality of groups (fig. 10E, par. 233-236, frequency block 1-4 corresponding to plurality of groups) and to select the channels to be used in a transmission device for the data transmission of transmission units that continue on a time axis from the channels of the different groups in accordance with an identifier of the transmission device (fig. 10E, par. 233-236, UE, in the 40 users that can perform communication only with the band of 5 MHz, 1-10 users are permitted to use frequency block 1, 2, 3  at a time t, t+1, t+2, UE 11-20 are allowed to use frequency blocks 2, 3, 4, at times t, t+1, t+2, UE 21-30 are allowed to use frequency blocks 3, 4, 1 at times t, t+1, t+2, UE 31-40 are allowed to use frequency blocks 4, 1, 2 at times t, t+1, t+2; channels are each selected from among different frequency groups in accordance with UE 1-40 (corresponding to the “identifier”; fig. 7I, par. 110, 184); and a receiver configured to receive data of each transmission unit transmitted from the transmission device by using the selected channels (fig. 10E, par. 233-236, data channel is transmitted using a frequency block that is allowed to be used).


Regarding claim 19, HIGUCHI et al. (US 20090232062) teaches communication method comprising, by a transmission device transmitting data, classifying channels usable for data transmission into a plurality of groups (fig. 10E, par. 233-236, frequency block 1-4 corresponding to plurality of groups), selecting channels that (fig. 10E, par. 233-236, UE, in the 40 users that can perform communication only with the band of 5 MHz, 1-10 users are permitted to use frequency block 1, 2, 3  at a time t, t+1, t+2, UE 11-20 are allowed to use frequency blocks 2, 3, 4, at times t, t+1, t+2, UE 21-30 are allowed to use frequency blocks 3, 4, 1 at times t, t+1, t+2, UE 31-40 are allowed to use frequency blocks 4, 1, 2 at times t, t+1, t+2; channels are each selected from among different frequency groups in accordance with UE 1-40 (corresponding to the “identifier”; fig. 7I, par. 110, 184), and performing the data transmission of the transmission units by using the selected channels (fig. 10E, par. 233-236, data channel is transmitted using a frequency block that is allowed to be used), and 
by a reception device receiving data, classifying channels usable for data transmission into a plurality of groups (fig. 10E, par. 233-236, frequency block 1-4 corresponding to plurality of groups), selecting channels used in the transmission device for the data transmission of the transmission units that continue on a time axis from the channels of the different groups in accordance with an identifier of the transmission device (fig. 10E, par. 233-236, UE, in the 40 users that can perform communication only with the band of 5 MHz, 1-10 users are permitted to use frequency block 1, 2, 3  at a time t, t+1, t+2, UE 11-20 are allowed to use frequency blocks 2, 3, 4, at times t, t+1, t+2, UE 21-30 are allowed to use frequency blocks 3, 4, 1 at times t, t+1, t+2, UE 31-40 are allowed to use frequency blocks 4, 1, 2 at times t, t+1, t+2; channels are each selected from among different frequency groups in accordance with UE 1-40 (corresponding to the “identifier”; fig. 7I, par. 110, 184), and receiving each of data of the transmission units transmitted from the transmission device by using the selected channels (fig. 10E, par. 233-236, data channel is transmitted using a frequency block that is allowed to be used).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIGUCHI et al. (US 20090232062) in view of TAKI et al. (US 20040070490).

Regarding claim 3, HIGUCHI et al. (US 20090232062) does not teach the transmission device according to claim 2, wherein the controller is configured to classify the channels into the group in which channel numbers of the channels are even and the group in which a channel numbers of the channels are odd.
But, TAKI et al. (US 20040070490) in a similar or same field of endeavor teaches wherein the controller is configured to classify the channels into the group in which channel numbers of the channels are even and the group in which a channel numbers of the channels are odd (par. 96, dividing frequency channels into groups having even channel numbers and odd channel numbers).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKI in the system of HIGUCHI to divide into groups by dividing frequency blocks into channels having even numbers and channels having odd numbers. 
The motivation would have to adapt to different scenarios of the requirement. 


Regarding claim 4, HIGUCHI et al. (US 20090232062) teaches the transmission device according to claim 3, wherein the controller is configured to select the group in accordance with a transmission time of the transmission unit and a time of the transmission unit and to select the channel to be used for the data transmission of each transmission unit from the channels of the selected group (fig. 10E, par. 233-236, UE, in the 40 users that can perform communication only with the band of 5 MHz, 1-10 users are permitted to use frequency block 1, 2, 3  at a time t, t+1, t+2, UE 11-20 are allowed to use frequency blocks 2, 3, 4, at times t, t+1, t+2, UE 21-30 are allowed to use frequency blocks 3, 4, 1 at times t, t+1, t+2, UE 31-40 are allowed to use frequency blocks 4, 1, 2 at times t, t+1, t+2; channels are each selected from among different frequency groups in accordance with UE 1-40 (corresponding to the “identifier”).

Regarding claim 6, HIGUCHI et al. (US 20090232062) teaches the transmission device according to claim 3, wherein the controller is configured to select the group in accordance with a first value obtained from a transmission time of the transmission unit and a time of the transmission unit and a second value included in the device ID (fig. 10E, par. 233-236, the times "t, t+1, t+2" can be said to be a "first value obtained from the transmission time and the transmission time interval of each transmission unit." The value "1-40" in UE 1-40 identifying the users can be said to be a "second value constituting the device ID," and a frequency block is considered to be selected in accordance therewith), and to select the channel to be used for the data transmission of each transmission unit from the channels of the selected group (fig. 10E, par. 233-236, data channel is transmitted using a frequency block that is allowed to be used).



5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIGUCHI et al. (US 20090232062) and TAKI et al. (US 20040070490) as applied to claim 4, 6 above, and further in view of XU et al. (US 20170013466).

Regarding claim 5, HIGUCHI et al. (US 20090232062) does not teach the transmission device according to claim 4, wherein the controller is configured to generate a random number based on the transmission time and the device ID and to select the channel to be used for the data transmission of each transmission unit based on the random number from the channels of the selected group.

But, XU et al. (US 20170013466) in a similar or same field of endeavor teaches wherein the controller is configured to generate a random number based on the transmission time and the device ID and to select the channel to be used for the data transmission of each transmission unit based on the random number from the channels of the selected group (par. 47-51, generating a pseudorandom sequence (corresponding to the “random number”) as a function f(I, j, ID) on the basis of a subframe number j (corresponding to the “transmission time”) and a user ID (corresponding to the “device ID”), and determining, on the basis of the sequence, a resource for performing frequency hopping).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by XU in the system of HIGUCHI and TAKI to use random number to selecting channel. 



Regarding claim 7, HIGUCHI et al. (US 20090232062) does not teach the transmission device according to claim 6, wherein the controller is configured to generate a random number based on the transmission time and the device ID and to select the channel to be used for the data transmission of each transmission unit based on the random number, the first value, and the second value from the channels of the selected group.
But, XU et al. (US 20170013466) in a similar or same field of endeavor teaches wherein the controller is configured to generate a random number based on the transmission time and the device ID and to select the channel to be used for the data transmission of each transmission unit based on the random number, the first value, and the second value from the channels of the selected group (par. 47-51, generating a pseudorandom sequence (corresponding to the “random number”) as a function f(I, j, ID) on the basis of a subframe number j (corresponding to the “transmission time”) and a user ID (corresponding to the “device ID”), and determining, on the basis of the sequence, a resource for performing frequency hopping).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have to adapt to prevent detecting and collision and providing security.


Claims 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIGUCHI et al. (US 20090232062) in view of XU et al. (US 20170013466).

Regarding claim 10, HIGUCHI et al. (US 20090232062) does not teach the transmission device according to claim 9, wherein the controller is configured to generate a random number based on the transmission time and the device ID and to select the channel to be used for the data transmission of the transmission unit based on the random number, the first value, the second value, and a value obtained from the number of channels of the group from the channels of the selected group.
But, XU et al. (US 20170013466) in a similar or same field of endeavor teaches wherein the controller is configured to generate a random number based on the transmission time and the device ID and to select the channel to be used for the data transmission of the transmission unit based on the random number, the first value, the second value, and a value obtained from the number of channels of the group from the channels of the selected group (par. 47-51, generating a pseudorandom sequence (corresponding to the “random number”) as a function f(I, j, ID) on the basis of a subframe number j (corresponding to the “transmission time”) and a user ID (corresponding to the “device ID”), and determining, on the basis of the sequence, a resource for performing frequency hopping).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by XU in the system of HIGUCHI to use random number to selecting channel. 
The motivation would have to adapt to prevent detecting and collision and providing security.


Regarding claim 14, HIGUCHI et al. (US 20090232062) does not teach the transmission device according to claim 12, wherein the controller is configured to generate a random number based on the transmission time and the device ID and to select the channel to be used for the data transmission of the transmission unit based on the random number, the first value, the second value, and a third value obtained from the number of channels of the group from the channels of the selected group.
But, XU et al. (US 20170013466) in a similar or same field of endeavor teaches wherein the controller is configured to generate a random number based on the transmission time and the device ID and to select the channel to be used for the data transmission of the transmission unit based on the random number, the first value, the second value, and a third value obtained from the number of channels of the group from the channels of the selected group (par. 47-51, generating a pseudorandom sequence (corresponding to the “random number”) as a function f(I, j, ID) on the basis of a subframe number j (corresponding to the “transmission time”) and a user ID (corresponding to the “device ID”), and determining, on the basis of the sequence, a resource for performing frequency hopping).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by XU in the system of HIGUCHI to use random number to selecting channel. 
The motivation would have to adapt to prevent detecting and collision and providing security.


Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NIU et al. (US 20190052308) teaches the frequency hopping selection comprises the input C is a 5-bit binary number obtained by implementing XOR operation on the MAC address bits (A.sub.8, 6, 4, 2, 0) with the clock bits (CLK.sub.20, 19, 18, 17, 16), and can be expressed by C=A.sub.8,6,4,2,0⊕CLK.sub.20-16 (par. 30, 33).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/25/2022